DETAILED ACTION
This Office action is in reply to correspondence filed 14 February 2022 in regard to application no. 16/697,031.  Claim 4 has been cancelled.  Claims 1-3 and 5-20 are pending and are considered below,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: there is a typographic error; “integrate the first suer profiles” should read “integrate the first user profiles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim all require that “the appearance of each of the users comprises face feature, eye tracking feature, gender, dress feature, pose, and trajectory of the users”.  The specification only supports, pg. 2, lines 21-22, that appearance comprises “at least one of” these things; this does not provide support for the combination.  For the purpose of compact prosecution, the Examiner will presume the appearance comprises at least one of those items, as that is the most the originally filed application supports; the claim language quoted above is impermissible new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b)
The term “display area the users are located in” in claims 1, 12 and 19 is a relative term which renders the claim indefinite. The term “display area the users are located in” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Reasonable people would reasonably disagree to how far from a display a user might be and still be in its area.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed to a method (process), system (machine) or non-transitory computer-readable medium (manufacture).  The claim(s) recite(s) receiving images, determining information about persons in the images based on certain features, determining information about devices of the persons, receiving further information, combining data, selecting content based on the available information and displaying the content.  Selecting information to provide to people based on information known about them is an advertising behavior, and within the enumerated abstract idea of “[c]ertain methods of organizing human activity”.
Further, in the absence of any computer, the steps can all be performed mentally.  A person can look at a picture and notice people in the picture who are 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data relating to user profiles, content to display and the like, they do not improve the “functioning of a computer’ or of “any other technology or technical field”. See MPEP § 2106.05(a). They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply stating that steps are performed “by” this-or-that device does not go beyond such general linkage.

It only performs generic computer functions of receiving, manipulating and sending data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 5, 8, 10, 14, 15 and 17 are simply further descriptive of the type of information being manipulated, and claims 6, 7, 9, 11, 13, 16, 18 and 20 simply recite further abstract manipulation of information.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication No. 2013/0331147) in view of Gordon et al. (U.S. Publication No. 2018/0032997).

In-line citations are to Chang.  As stated above, the “appearance of each user comprises” in the claims is interpreted to require “at least one of” the specific items, as that is the most the originally-filed application supports.
With regard to Claim 1:
Chang teaches: A method for content display, comprising: 
capturing, by an imaging device, a plurality of images of an offline environment; [0153; a “photographing unit” such as a “plurality of cameras” may photograph a “moving image” which reads on a plurality of images; 0154; the image may be of a “user” who is moving, which reads on it being an offline environment] 
generating, by a computing device, first user profiles based on appearance of users in the offline environment recognized in the images, [0154; the wherein the first user profiles are offline profiles, [this is mere labeling, considered but given no patentable weight] and the appearance of each of the users comprises [interpretation: at least one of] face freature, eye tracking feature, gender, dress feature, pose, and trajectory of the users; [0154; a user’s moving hand reads on either of a pose or trajectory]
detecting devices in the offline environment and associating the detected devices to the users to obtain associated devices that are held by the users; [0057; signals are received from a user’s mobile device which exists in the physical world and is thus in an offline environment] 
retrieving, by the computing device, second user profiles of the users based on identifications of the associated devices, wherein the second user profiles are online profiles… [0059; data pertinent to the user is received from or via the mobile device, which reads on the data being online] 
selecting, by the computing device, at least one content based on... user profiles; [0129; a user selects an advertisement based on information which has been provided on the device based on its profile] and 
displaying, by a display device… the at least one selected content. [0129; “display the advertisement information”] 

Chang does not explicitly teach integrating, by the computing device, the first user profiles and the second user profiles to obtain integrated user profiles, taking an action based on the integrated user profiles, or displaying whose display area the users are located in, but it is known in the art.  Gordon teaches a system to prompt a user to perform an action [title] by performing “advertising”. [0003] It bases its determinations on information provided by an “aggregator” which makes use of “online” and “offline” information which comprise a user’s “profile”. [0434] It may advertise to a user who is checking out at a retail store by displaying information on a “display in proximity to the point-of-sale terminal” or “a mobile device of the user”, [0911] either of which is reasonably in the area of the user.

Gordon and Chang are analogous art as each is directed to electronic means for providing targeted advertisements.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Chang in order to prevent false triggering of content; [0465] further, it is simply a substitution of one known part for another with predictable results, simply using an integrated profile and point-of-sale display as Gordon does in place of the user profile and display device of Chang; the substitution produces no new and unexpected result.

With regard to Claim 12:
 Chang teaches: A system for content display, the system comprising a computing device, the computing device comprising a processor [0142; “orocessor”] and a storage device [0143; “storage unit”] storing computer executable code, [0142; “control program”] wherein the computer executable code, when executed at the processor, is configured to:
generate first user profiles based on appearance of users in a plurality of images, wherein the images are captured by an imaging device of an environment, [0154; the system determines movements, shapes, etc. of the user, which read on profile information] the first user profiles are offline profiles, [this is mere labeling, considered but given no patentable weight] and the appearance of each of the users comprises [interpretation: at least one of] face freature, eye tracking feature, gender, dress feature, pose, and trajectory of the users; [0154; a user’s moving hand reads on either of a pose or trajectory]
associate devices detected in the environment to the users to obtain associated devices that are held by the users; [0057; signals are received from a user’s mobile device which exists in the physical world and is thus in an offline environment] 
retrieve second user profiles of the users based on identifications of the associated devices, wherein the second user profiles are online profiles… [0059; data pertinent to the user is received from or via the mobile device, which reads on the data being online] 
select at least one content based on... user profiles; [0129; a user selects an advertisement based on information which has been provided on the device based on its profile] so as to display, by a display device… the at least one selected content. [0129; “display the advertisement information”] 

Chang does not explicitly teach integrate the first user profiles and the second user profiles to obtain integrated user profiles, taking an action based on the integrated user profiles, or displaying information on a display device whose display area the users are located in, but it is known in the art.  Gordon teaches a system to prompt a user to perform an action [title] by performing “advertising”. [0003] It bases its determinations on information provided by an “aggregator” which makes use of “online” and “offline” information which comprise a user’s “profile”. [0434] It may advertise to a user who is checking out at a retail store by displaying information on a “display in proximity to the point-of-sale terminal” or “a mobile device of the user”, [0911] either of which is reasonably in the area of the user.

Gordon and Chang are analogous art as each is directed to electronic means for providing targeted advertisements.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Chang in order to prevent false triggering of content; [0465] further, it is simply a substitution of one known part for another with predictable results, simply using an integrated profile and point-of-sale display as Gordon does in place of the user profile and display device of Chang; the substitution produces no new and unexpected result.

With regard to Claim 19:
A non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at a processor of a computing device, [0143; a “storage unit” stores, 0142, a “control program” to be executed by a “processor”] is configured to:
generate first user profiles based on appearance of users in a plurality of images, wherein the images are captured by an imaging device of an environment, [0154; the system determines movements, shapes, etc. of the user, which read on profile information] the first user profiles are offline profiles, [this is mere labeling, considered but given no patentable weight] and the appearance of each of the users comprises [interpretation: at least one of] face freature, eye tracking feature, gender, dress feature, pose, and trajectory of the users; [0154; a user’s moving hand reads on either of a pose or trajectory]
associate devices detected in the environment to the users to obtain associated devices that are held by the users; [0057; signals are received from a user’s mobile device which exists in the physical world and is thus in an offline environment] 
retrieve second user profiles of the users based on identifications of the associated devices, wherein the second user profiles are online profiles… [0059; data pertinent to the user is received from or via the mobile device, which reads on the data being online] 
select at least one content based on... user profiles; [0129; a user selects an advertisement based on information which has been provided on the device so as to display, by a display device… the at least one selected content. [0129; “display the advertisement information”] 

Chang does not explicitly teach integrate the first user profiles and the second user profiles to obtain integrated user profiles, taking an action based on the integrated user profiles, or displaying information on a display device whose display area the users are located in, but it is known in the art.  Gordon teaches a system to prompt a user to perform an action [title] by performing “advertising”. [0003] It bases its determinations on information provided by an “aggregator” which makes use of “online” and “offline” information which comprise a user’s “profile”. [0434] It may advertise to a user who is checking out at a retail store by displaying information on a “display in proximity to the point-of-sale terminal” or “a mobile device of the user”, [0911] either of which is reasonably in the area of the user.

Gordon and Chang are analogous art as each is directed to electronic means for providing targeted advertisements.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gordon with that of Chang in order to prevent false triggering of content; [0465] further, it is simply a substitution of one known part for another with predictable results, simply using an integrated profile and point-of-sale display as Gordon does in place of the user profile and display device of Chang; the substitution produces no new and unexpected result.

Claims 2, 3, 5, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of McNamara et al. (U.S. Patent No. 10,303,187).

Claims 2, 13 and 20 are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, wherein the step of generating the first user profile comprises: 
extracting eye tracking features of the users from the images; and
determining the users’ interest based on the eye tracking features, 
wherein the step of selecting the at least one content is based on the user’s interest.

With regard to Claim 13:
The system of claim 12, wherein the computer executable code is configured to generate the first user profiles by: 
extracting eye tracking features of the users from the images; and 
determining the users’ interest based on the eye tracking features, 
wherein the step of selecting the at least one content is based on the user’s interest.

With regard to Claim 20:
The non-transitory computer readable medium of claim 19, wherein the computer executable code is configured to generate the first user profile by: 
extracting eye tracking features of the users from the images; and 
determining the users’ interest based on the eye tracking features, 
wherein the step of selecting the at least one content is based on the user’s interest. 

Chang and Gordon teach the method of claim 1, system of claim 12 and medium of claim 19, but do not explicitly teach tracking eye features to determine interests, but it is Known in the art.  McNamara teaches an inventory management system [title] in which “eye tracking” is performed to determine a user’s “direction of gaze”, [Col. 23, lines 25-26, 36] and this is used to present relevant information to the user based on what he’d been observing, [abstract] which reads on having the user’s interest as a basis. The information presented may be “an advertisement”. [Col. 39, line 51] McNamara and Chang are analogous art as each is directed to electronic means for targeting content to users. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of McNamara with Chang and Gordon in order to dynamically present information to a user as his immediate interest changes, as taught by McNamara; further, it is simply a substitution of 

With regard to Claim 3:
The method of claim 2, wherein the eye-tracking features comprise: locations of eyes, directions the eyes aiming toward, and objects the eyes are looking at. [McNamara, Col. 23, line 36 as cited above in regard to claim 2]

With regard to Claim 5:
The method of claim 1, wherein the face feature comprises locations of faces in the images and characters of the faces, the eye tracking feature comprises locations of eyes, directions the eyes aiming toward, and objects the eyes are looking at, the gender comprises male and female, the dress feature comprises dress type and dress color, the pose comprises the users’ status of walking, running and standing, and the trajectory comprises current locations and predicted future locations of the users. [id; on the condition of claim 1 that the feature is eye tracking, the cited reference reads on direction the eyes are aiming toward]

With regard to Claim 14:
The system of claim 13, wherein the eye-tracking features comprise: locations of eyes, directions the eyes aiming toward, and objects the eyes are looking at. [McNamara, Col. 23, line 36 as cited above in regard to claim 13]

With regard to Claim 15:
The system of claim 12,
wherein the face feature comprises locations of faces in the images and characters of the faces, the eye tracking feature comprises locations of eyes, directions the eyes aiming toward, and objects the eyes looking at, the gender comprises male and female, the dress feature comprises dress type and dress color, the pose comprises the users’ status of walking, running and standing, and the trajectory comprises current locations and predicted future locations of the users. [/d.; on the condition that the feature is eye tracking, the cited reference reads on direction the eyes are aiming toward]

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of Seneewongs et al. (U.S. Publication No. 2019/0385197, filed 13 June 2019).

These claims are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1, wherein the step of retrieving the second user profiles of the users comprises: 
matching identification of the associated devices to identification of devices recorded in online profiles of the users in a database to obtain matched devices; and
retrieving the online profiles of users corresponding to the matched devices, 
wherein the retrieved online profiles are the second user profiles.

With regard to Claim 16:
The system of claim 12, wherein the computer executable code is configured to retrieve second user profiles of the users by: 
matching identification of the associated devices to identification of devices recorded in online profiles of the users in a database to obtain matched devices; and 
retrieving the online profiles of users corresponding to the matched devices, 
wherein the retrieved online profiles are the second user profiles. 

Chang and Gordon teach the method of claim 1 and system of claim 12, including using a database, [0013] but do not explicitly teach using device identification to identify a user for profile retrieval, but it is known in the art. Seneewongs teaches an interactive gaming interface of a mobile device [title] that displays “promotions based on the location of the electronic device”. [abstract] A “user profile” is obtained based on a “mobile phone number 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Seneewongs with that of Chang and Ferens in order to use a well-known, unique identifier, such as the mobile phone number of Seneewongs, to identify a person; further, it is simply a combination of known parts with predictable results, simply performing the matching steps of Seneewongs before the content-selection step of Chang; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of Scofield et al. (U.S. Patent No. 9,516,470).

With regard to Claim 7:
The method of claim 1, further comprising, before the step of associating the detected devices to the users: filtering out the detected devices that are stationary or move in a regular pattern.



It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Scofield with that of Chang and Gordon in order to only target users of interest, as taught by Scofield; further, it is simply a substitution of one known part for another with predictable results, simply using Scofield’s basis to determine to whom to send advertisements in place of, or addition to, that of Chang; the substitution produces no new and unexpected result.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of Bradley et al. (U.S. Publication No. 2014/0122220).

Claims 8 and 17 are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the first user profiles comprises current locations and predicted future locations of the users based on the images.

With regard to Claim 17:
The system of claim 12, wherein the first user profiles comprises current locations and predicted future locations of the users based on the images.

Chang and Gordon teach the method of claim 1 and system of claim 12, including making determinations from images, but do not explicitly teach that the profiles comprise such locations, but it is known in the art.  Bradley teaches a marketing campaign system [title] in which information is “ranked in order of relevance”. [0067] It uses “location awareness” of a user’s “mobile devices”, [0001] including noting the “time of day and user location”. [0042] It makes a “prediction of a user’s likely location” and may “incorporate” such “user characteristics” [0113] into its selection decisions. Bradley and Chang are analogous art as each is directed to electronic means for performing marketing activities. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bradley with that of Chang and Gordon in order to present the most relevant information, as taught by Bradley; further, it is simply a substitution of one known part for another with predictable results, simply using Bradley’s datum as a basis for a determination 

With regard to Claim 9:
The method of claim 8, wherein the step of selecting at least one content comprises:
calculating a relevance score between each of a plurality of contents and each of the users; and 
choosing the at least one content from the plurality of contents based on the relevance scores and the future locations of the users to obtain the selected at least one content. [Bradley, as cited above in regard to claim 8]

With regard to Claim 18:
The system of claim 17, wherein the computer executable code is configured to select at least on content by: 
calculating a relevance score between each of a plurality of contents and each of the users; and 
choosing the at least one content from the plurality of contents based on the relevance scores and the future locations of the users to obtain the selected at least one content. [Bradley, as cited above in regard to claim 17]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of Zadeh et al. (U.S. Publication No. 2018/0204111).

With regard to Claim 10:
The method of claim 1, wherein each of the users is assigned with a user face identification (ID). 

Chang and Gordon teach the method of claim 1 but do not explicitly teach associating a face with an identifier, but it is known in the art.  Zadeh teaches an artificial intelligence method [title] which is used “for advertisement purposes”. [2039] He performs “eye tracking”, [2288] and associates each “face” with an “identification number”. [2215] Zadeh and Chang are analogous art as each is directed to electronic means for providing advertisements. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zadeh with that of Chang and Gordon, as market forces in database design before and at the time of filing were driving developers to provide information retrieval keys to data of all kinds to enable retrieval, using a retrieval key such as the face identification number of Zadeh; further, it is simply a combination of known parts with predictable results, simply storing Zadeh’s identification number along with the facial data of Chang; each part works independently of the other, and each works in combination .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Gordon et al. further in view of Kench et al. (U.S. Publication No. 2019/0340449).

With regard to Claim 11:
The method of claim 1, further comprising: detecting locations of the users in the environment using at least one of a light detection and ranging (LIDAR) device and a radar. 

Chang and Gordon teach the method of claim 1 including determining location information as cited above, but do not explicitly teach using radar or lidar, but it is known in the art.  Kench teaches an information distribution system [title] which relates to advertisements. [0009] An “imaging system” can detect items using “RADAR” or “LIDAR”. [id.] It can be used to detect a “location” of that which is advertised. [0011] Kench and Chang are analogous art as each is directed to electronic means for managing advertisement information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kench with that of Chang and Gordon as it is simply a substitution of one known part for another with .

Response to Arguments
Applicant’s arguments, see pg. 14, filed 14 February 2022, with respect to objections and rejections made previously under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The objections and rejections to/of claims on that basis has been withdrawn. 

Applicant's arguments filed 14 February 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Simply restating that generic components are used to perform certain steps does not traverse the Examiner’s finding of fact nor present any reasoned argument.  The conclusory statement that the claims reduce “the workload and work time of the display device” so as to better “protect” and “prolong the service life of the display device” is unsupported attorney argument; nothing in the originally filed application provides any means for providing such benefits.  
Whether “content [is] displayed more accurately to the users who need it” may arguably improve the experience of the users, but does not improve the functioning of a computer or any other technology or technical field.  The applicant makes a conclusory statement that the claims integrate the abstract idea into a practical application and that steps cannot be performed in the mind or with pen and paper, but does not provide any 
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Ferens is not used as a basis for any rejection herein, so arguments in regard to Ferens are moot; as the claims have been amended, the reference to Gordon has been incorporated herein to meet the additional claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694